DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-5, 7-13, 15, 18-21, 23-27 and 29 are pending in the present application and are considered in this action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 101 and 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-5, 7-13, 15, 18-21, 23-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to cash handling devices for banking system and, more particularly, to deploying, configuring, and utilizing cash handling devices to provide dynamic and adaptable operating functions.  The method of the claimed invention includes: receiving a request to transfer ownership of a compute device to the buyer device; verifying provenance of the compute device based on a block chain, wherein the block chain identifies each transaction associated with ownership of the compute device; instructing the compute device to perform an 
The prior arts in the field, such as the combination of US20170046806A1; US20160164884A1; and US20190149558, teaches a similar apparatus as claims 1, 10 and 18, except that the claimed feature of “wherein the transferring of ownership further includes receiving a message signed by the buyer device indicative of an alternative rendezvous server to be used to transfer ownership of the compute device to a second buyer device and updating the block chain to identify the alternative rendezvous server.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US20170046806A1; US20160164884A1; and US20190149558) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 10 and 18. 

Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “receiving a request to transfer ownership of a compute device to the buyer device; verifying provenance of the compute device based on a block chain, wherein the block chain identifies each transaction associated with ownership of the compute device; instructing the compute device to perform an attestation to the rendezvous server using a private Enhanced Privacy Identification (EPID) key provisioned in a trusted execution environment (TEE) of the compute device by a manufacturer of the compute device; receiving, by the rendezvous server and in response to instructing the compute device to perform the attestation, an attestation quote from the compute device, wherein the attestation quote is generated with use of the private EPID key; and verifying the attestation quote with use of a public EPID key corresponding to the private EPID key; and instructing the compute device to update its ownership to identify the buyer device as the owner, wherein the transferring of ownership further includes receiving a message signed by the buyer device indicative of an alternative rendezvous server to be used to transfer ownership of the compute device to a second buyer device and updating the block chain to identify the alternative rendezvous server.”  Accordingly, since claim 1, 10 and 18 each recites allowable subject matter, those claims dependent thereon are also allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	5/26/2021    

/JAMES D NIGH/               Senior Examiner, Art Unit 3685